Citation Nr: 0210815	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  02-03 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from December 1961 to 
April 1966.  

This appeal arises from a November 2001 rating action entered 
by the Department of Veterans Affairs (VA) regional office 
(RO) in New Orleans, LA.  The matter was perfected for appeal 
in March 2002.  The record shows that the veteran initially 
requested to appear at a hearing before a member of the Board 
of Veterans' Appeals (Board) to address this appeal, but that 
this request was subsequently withdrawn.  The record also 
shows that the veteran's appeal has been advanced on the 
docket of appeals at the Board pursuant to a favorable ruling 
on his motion in that regard.  

In addition to the foregoing, the Board observes it that in a 
March 1972 Board decision, service connection was denied for 
a disability characterized as an ear condition with defective 
hearing.  Because that decision appears to have more closely 
examined disability related to otitis media, rather than to 
hearing loss itself, the Board will not consider it at this 
time to have been a final decision on the merits of the issue 
to be addressed herein.  In addition, it is observed that in 
a November 1999 decision, the Board denied service connection 
for bilateral hearing loss as not well grounded.  Since that 
decision was issued, however, the law changed so as to 
eliminate the requirement that a claimant submit a well 
grounded claim.  This new law also included provisions that 
permit a re-adjudication of claims denied as not well 
grounded between July 1999 and November 2000.  In view of 
this, the Board also will not consider its November 1999 
decision as a prior final decision on the issue addressed 
herein, and instead, consider the veteran's claim, as the RO 
did, on the merits.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.  

2.  The veteran's service medical records reflect that in 
connection with treatment for otitis media in the right ear 
in September 1965, he also had diminished hearing.  

3.  Service medical records dated after September 1965 make 
no further reference to hearing loss, and no hearing loss was 
found when the veteran was examined in connection with his 
discharge from service in 1966. 

4.  The earliest post service medical record reflecting the 
presence of hearing loss is dated in 1971, and there is no 
medical evidence showing that the veteran's current hearing 
loss is related to service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service, nor may 
it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the veteran's 
appeal is subject to the Veterans' Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties, as set out in the VCAA, have been 
fulfilled and that no further action in this regard is 
warranted.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  In this regard, the Board notes that the appealed 
rating action that was sent to the veteran, as well as the 
statement of the case sent to him, notified the veteran of 
the evidence required to grant his claim, the evidence 
considered in connection with it, and of the information, and 
evidence needed to substantiate the claim.  Moreover, while 
it is not clear the veteran was advised which portion of the 
information and evidence necessary to substantiate the claim 
would be obtained by VA and which he would be required to 
submit, it appears that all the records considered relevant 
by the veteran have been associated with the claims file.  
Under these circumstances, the Board considers the notice 
requirements of the VCAA to have been met. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A.  As to this duty to assist, it is 
observed that the available service medical records appear to 
have been associated with the claims file, and as indicated 
above, the records the veteran apparently considers relevant 
to his claim have been obtained.  Further, while a medical 
examination of the veteran was not conducted, as will be 
discussed below, the current record already contains 
sufficient competent medical evidence to decide the claim.  
Accordingly, as with the notice requirements of the VCAA, the 
Board finds that the development requirements of that law 
have been met.  Therefore, the Board may proceed to address 
the merits of the veteran's claim.

Applicable criteria provide that service connection may be 
granted for disability resulting from disease or injury which 
was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2001).  In 
addition, service incurrence of organic diseases of the 
nervous system may be presumed if manifest to a degree of 10 
percent disabling during the veteran's first year after 
separation from service pursuant to 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. § § 3.307, 3.309.  For VA 
purposes, impaired hearing will be considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent. 38 C.F.R. 
§ 3.385.

In this case, the veteran contends that his current hearing 
loss is due to noise exposure he experienced aboard ship 
while serving in the Navy.  A review of the veteran's service 
medical records discloses, in relevant part, that during the 
course of his treatment for right ear otitis media in 
September 1965, it was noted that there was "some loss of 
hearing."  There was, however, no further elaboration 
regarding this finding, and subsequent records make no more 
mention of it or of the otitis media that apparently 
precipitated it.

When the veteran was examined in connection with his 
discharge from service in April 1966, spoken and whispered 
voice hearing tests revealed 15/15 hearing acuity 
bilaterally.  In addition, this examination report showed 
that audiometry testing likewise failed to reveal the 
presence of any hearing loss as that is defined for VA 
purposes.  [The actual audiometry results were pure tone 
thresholds in the right ear of -5 (10), -5 (5), -5 (5), 5 
(15) and 5 (10) decibels at 500, 1000, 2000, 3000 and 4000 
Hertz respectively, and pure tone thresholds in the left ear 
of 5 (20), 0 (10), 10 (20), 5 (15) and 5 (10) decibels at 
500, 1000, 2000, 3000 and 4000 Hertz, respectively.  The 
figures in parentheses are those based on the current 
(International Standards Organization (ISO) standards to 
facilitate data comparison.  Since 1966, the VA has used the 
ISO standards as the reference norm for measuring hearing 
acuity, but has presumed that audiometry results in service 
medical records dated prior to November 1967 were reported in 
the previously used American Standards Association 
standards.]  With no relevant complaints or findings after 
September 1965, and normal hearing noted at separation from 
service, it is clear the "hearing loss" to which reference 
was made during treatment for otitis media in September 1965, 
was an acute and transitory phenomenon, and did not represent 
the onset of any chronic hearing impairment.  

Post service medical records, which begin as early as 1968, 
make no mention of the presence of any hearing loss until 
1971, approximately 5 years after the veteran's discharge 
from service.  In this regard, it is noted that when the 
veteran was examined for VA purposes in 1968, (2 years after 
service discharge), he made no complaints related to hearing 
loss, and his hearing acuity was described in the report of 
that examination as "OK."  Similarly, although an October 
1971 VA examination report established the presence of 
hearing loss at that time, at least as to the right ear, 
these findings overall were described as "no handicapping 
loss of hearing."  [The audiometry testing revealed pure 
tone thresholds in decibels of 70, 65, 75 and 60 at 500, 
1000, 2000, and 4000 Hertz respectively in the right ear, and 
pure tone thresholds in the left ear of 20, 20, 20, and 30 
decibels at 500, 1000, 2000, and 4000 Hertz, respectively.  
Speech recognition scores were 100 percent correct in the 
left ear, and 92 percent correct in the right ear.]  

Following the 1971 VA examination report, there are no 
further records relating to the presence of hearing loss 
until 1981, when the veteran was seen for complaints of right 
ear pain and right ear hearing loss which he (the veteran) 
described as present since 1965.  The examiner apparently 
confirmed the presence of hearing loss, and noted that the 
veteran's right ear tympanic membranes were injected and 
erythematous, but otherwise did not enter any personal 
conclusions regarding the time of onset of the veteran's 
complaints, or otherwise suggest they were related in some 
way to the veteran's military service 15 years earlier.  

The next relevant medical evidence is dated in 2001, when 
private records dated in January of that year reflect that 
the veteran had left otitis media.  Subsequent VA records 
dated in August and September 2001 show that on testing, the 
veteran was considered to have normal hearing in his right 
ear up to 4000 Hertz, after which puretone thresholds in 
decibels apparently were 60 at 6000 Hertz and 75 at 8000 
Hertz.  In the left ear, the veteran was considered to have 
mild conductive hearing loss sloping to a moderate loss.  
(Speech discrimination was not tested.)  More importantly, 
these records contain no indication that any medical 
professional treating the veteran considered the hearing loss 
he exhibited to be in any way related to his military 
service.  

In this case, although the record does reflect that the 
veteran served on an aircraft carrier, which might subject 
him to the noise of "big guns" and aircraft engines as he 
has contended, he is not shown to be competent to diagnose a 
specific disease entity or to ascribe a cause for an 
otherwise legitimately diagnosed disability.  As set forth 
above, other than an isolated occasion of diminished hearing 
noted contemporaneous with treatment for otitis media, the 
service medical records are silent as to any relevant 
complaints or findings.  Indeed, when the veteran's hearing 
was tested at the time of his separation from service in 
1966, there was no hearing loss noted, and none noted in any 
record prior to 1971, 5 years after the veteran's service 
discharge.  Furthermore, no evidence has been presented (and 
none is contended to exist) that indicates that there is any 
medical professional who holds the opinion the veteran's 
hearing loss is related to the veteran's military experience.  
Under these circumstances, the Board finds no basis to 
conclude the veteran's current hearing loss was incurred in 
service, or that it may be presumed to have been so incurred.  
Accordingly, the veteran's appeal is denied. 


ORDER

Service connection for bilateral hearing loss is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

